Exhibit 10.3

 

FIRST AMENDMENT AND JOINDER AGREEMENT

 

THIS FIRST AMENDMENT AND JOINDER AGREEMENT, dated as of September 23, 2015 (this
“Agreement”), by and among the institutions set forth on Schedule 1 hereto (each
an “Incremental Lender” and collectively the “Incremental Lenders”), the other
Lenders party hereto, ANTERO MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), Swingline Lender and L/C
Issuer.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
November 10, 2014, by and among the Borrower, each lender (collectively, the
“Lenders” and individually, a “Lender”) and L/C Issuer from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and L/C Issuer (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein being used herein as
therein defined);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may increase the existing Commitments (such increased Commitments, the
“Incremental Revolving Facility Commitments”) by entering into one or more
joinder agreements with the Incremental Lenders;

 

WHEREAS, pursuant to Section 2.13 of the Credit Agreement, the Administrative
Agent and the Borrower may amend the Credit Agreement in order to evidence the
existence and terms of the Incremental Revolving Facility Commitments without
the consent of other Lenders; and

 

WHEREAS, the Borrower desires to make certain other amendments to the Credit
Agreement as further set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                            Incremental Revolving Facility
Commitments.

 

(a)                                 Each Incremental Lender party hereto hereby
agrees to commit to provide its respective Incremental Revolving Facility
Commitment as set forth on Schedule 1 annexed hereto, on the terms and subject
to the conditions set forth below.

 

(b)                                 On the Effective Date (as defined below),
(i) each of the existing Lenders shall assign to each of the Incremental
Lenders, and each of the Incremental Lenders shall purchase from each of the
existing Lenders, at the principal amount thereof, such interests in the
outstanding Loans and participations in Letters of Credit and Swingline Loans
outstanding on the Effective Date that will result in, after giving effect to
all such assignments and purchases, such Loans and participations in Letters of
Credit and Swingline Loans being held by existing Lenders and the Incremental
Lenders ratably in accordance with their Commitments after giving effect to the
addition of the Incremental Revolving Facility Commitments hereby; (ii) each
Incremental Commitment shall be deemed, for all purposes, a Commitment and each
loan made thereunder shall be deemed, for all purposes, a Loan and have the same
terms as any existing Loan and (iii) each Incremental Lender shall become a
Lender with respect to the Incremental Revolving Facility Commitments and all
matters relating thereto.

 

--------------------------------------------------------------------------------


 

(c)                                  Each Incremental Lender (i) confirms that
it has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or agent thereunder and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

 

(d)                                 For purposes of the Credit Agreement, the
initial notice address of each Incremental Lender shall be as set forth below
its signature below.

 

(e)                                  For each Incremental Lender that is a
Foreign Lender, delivered herewith to Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Incremental Lender may be required to deliver to
Administrative Agent pursuant to subsection 3.01(e) of the Credit Agreement.

 

SECTION 2.                            Amendment of the Credit Agreement.

 

(a)                                 The cover page of the Credit Agreement is
hereby amended by (i) replacing the “and”  immediately after the words
“CITIBANK, N.A.” with a comma and (ii) inserting the words “and MUFG UNION BANK,
N.A.” immediately after the words “CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK.”

 

(b)                                 Section 1.01 of the Credit Agreement is
hereby amended as follows:

 

(i)                                     By inserting the following defined
terms:

 

“First Amendment” means that certain First Amendment and Joinder Agreement,
dated as of September 23, 2015, among the Borrower, the Administrative Agent and
the Lenders party thereto.

 

“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment.

 

“Water Business Acquisition” means the acquisition by the Borrower or any other
Loan Party of the Water Business from Antero Corp and its subsidiaries to the
extent such acquisition is consummated in compliance with Section 7.03(g)(vi).

 

--------------------------------------------------------------------------------


 

(ii)                                  by amending the definition of “Acquisition
Period” by inserting the following language at the end thereof: “Notwithstanding
the foregoing or anything else herein to the contrary, in no event shall the
Borrower be permitted to elect an Acquisition Period in connection with the
Water Business Acquisition.”

 

(iii)                               by amending and restating the following
definitions:

 

“Agreement” means this Credit Agreement, as amended by the First Amendment, as
the same may from time to time be further amended, modified, supplemented or
restated.

 

“Co-Documentation Agents” means, collectively, Barclays Bank PLC, Capital One
National Association, Citibank, N.A., Credit Agricole Corporate and Investment
Bank and MUFG Union Bank, N.A., each in its capacity as a Documentation Agent
hereunder.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four full
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date.  For all purposes of this Agreement when determining (a) an
amount of any item included in the calculation of a financial ratio or financial
covenant for the fiscal quarter ended December 31, 2014, such amount for the
Measurement Period then ended shall equal such item for such fiscal quarter
multiplied by four; (b) an amount of any item included in the calculation of a
financial ratio or financial covenant for the fiscal quarter ended March 31,
2015, such amount for the Measurement Period then ended shall equal such item
for the two fiscal quarters then ended multiplied by two; (c) an amount of any
item included in the calculation of a financial ratio or financial covenant for
the fiscal quarter ended June 30, 2015, such amount for the Measurement Period
then ended shall equal such item for the three fiscal quarters then ended
multiplied by 4/3; (d) an amount of any item included in the calculation of a
financial ratio or financial covenant for the fiscal quarter ended December 31,
2015, such amount for the Measurement Period then ended shall equal such item
for such fiscal quarter multiplied by four; (e) an amount of any item included
in the calculation of a financial ratio or financial covenant for the fiscal
quarter ended March 31, 2016, such amount for the Measurement Period then ended
shall equal such item for the two fiscal quarters then ended multiplied by two;
and (f) an amount of any item included in the calculation of a financial ratio
or financial covenant for the fiscal quarter ended June 30, 2016, such amount
for the Measurement Period then ended shall equal such item for the three fiscal
quarters then ended multiplied by 4/3.

 

(iv)                              by deleting the definition of “Available Cash”
in its entirety.

 

(c)                                  Schedule 2.01 is hereby replaced in its
entirety with Schedule 2 to this Agreement.

 

(d)                                 Section 2.13(a) is hereby amended and
restated in its entirety as follows:

 

(a)                                 Request for Increase.  Provided that
immediately prior to and after giving effect thereto there exists no Event of
Default, upon notice to the Administrative

 

--------------------------------------------------------------------------------


 

Agent (which shall promptly notify the Lenders), the Borrower may from time to
time after the First Amendment Effective Date, request an increase in the
aggregate amount of the Lenders’ Commitments by an amount (for all such
requests) not exceeding $500,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $100,000,000 or, if less, the amount
remaining available for all such increases and (ii) no increase shall be made
pursuant to this Section 2.13 (and any request therefor shall be null and void)
unless and until the aggregate outstanding principal amount of unsecured notes
issued by the Borrower and/or Finance Co on or after the First Amendment
Effective Date equals or exceeds an amount equal to $472,500,000.  At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

 

(e)                                  Clause (e)(ii) of Section 2.13 is hereby
amended and restated in its entirety as follows:

 

(ii) a certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, (B) certifying that
on or before the Revolving Credit Increase Effective Date, the aggregate
outstanding principal amount of unsecured notes issued by the Borrower and/or
Finance Co on or after the First Amendment Effective Date equals or exceeds an
amount equal to $472,500,000, (C) in the case of the Borrower, certifying, as of
such date, giving effect to amounts drawn or to be drawn under the Aggregate
Commitments (as increased pursuant to this Section 2.13) as of such date, pro
forma compliance with the financial covenants contained in Section 7.11 as of
the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), and
(C) in the case of the Borrower, certifying that, before and after giving effect
to such increase, (1) the representations and warranties contained in ARTICLE V
and the other Loan Documents are true and correct in all material respects
(except with respect to representations and warranties which are expressly
qualified by materiality, which shall be true and correct in all respects) on
and as of the Revolving Credit Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except with
respect to representations and warranties which are expressly qualified by
materiality, which shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (2) no Event of Default exists.

 

(f)                                   Section 7.03(g)(vi) is hereby amended by
deleting clause (B) thereof and replacing it with the word “[reserved].”

 

(g)                                  Section 7.06(d) is hereby amended and
restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

(d)                                 so long as no Event of Default exists or
would be caused thereby, and only to the extent permitted by its Organization
Documents, the Borrower may make distributions to the holders of its Equity
Interests in accordance with the cash distribution policy adopted by the board
of directors of the General Partner on or substantially simultaneously with the
Closing Date in accordance with the Partnership Agreement, as such policy is
more specifically described in the Registration Statement; and

 

(h)                                 Section 7.11(b) is hereby amended and
restated in its entirety as follows:

 

(b)                                 Consolidated Total Leverage Ratio.  (i) At
any time prior to the Notes Offering Election, permit the Consolidated Total
Leverage Ratio as at the end of each fiscal quarter set forth below to be
greater than the maximum ratio set forth in the table below opposite such date:

 

Date

 

Maximum Consolidated Total
Leverage Ratio

The fiscal quarter in which the First Amendment Effective Date occurs

 

5.75 to 1.00

The first full fiscal quarter ending after the First Amendment Effective Date

 

5.50 to 1.00

The second full fiscal quarter ending after the First Amendment Effective Date

 

5.25 to 1.00

The third full fiscal quarter ending after the First Amendment Effective Date
and each fiscal quarter thereafter

 

5.00 to 1.00

 

and (ii) at any time after the Notes Offering Election, permit the Consolidated
Total Leverage Ratio as at the end of any Measurement Period to be greater than
5.25 to 1.00.  Notwithstanding the foregoing, in addition (and without
prejudice) to clause (i) and (ii) above, on any date of determination during any
Acquisition Period, to the extent the otherwise applicable level would be 5.25
to 1.00 or less, the maximum permitted Consolidated Total Leverage Ratio shall
be increased to 5.50 to 1.00.

 

(i)                                     Section 7.12 is hereby amended and
restated in its entirety as follows:

 

7.12                        Amendments of Organization Documents.  Amend any of
its Organization Documents in a manner that, taken as a whole, is materially
adverse to the Lenders.

 

(j)                                    Exhibit C is hereby amended and restated
in its entirety as attached hereto.

 

SECTION 3.                            Confirmation of Loan Documents.  The
Borrower hereby confirms and ratifies all of its obligations under the Loan
Documents to which it is a party, including its obligations and the Liens
granted by it under the Collateral Documents to which it is a party and confirms
that all references in such Collateral Documents to the “Credit Agreement” (or
words of similar import) refer to the Credit Agreement as amended and
supplemented hereby without impairing any such obligations or Liens in any
respect.

 

--------------------------------------------------------------------------------


 

SECTION 4.                            Conditions to Effectiveness.  The
effectiveness of this Agreement and the obligations of the Incremental Lenders
to make Loans under the Incremental Revolving Facility Commitments hereunder are
subject to the satisfaction or waiver of each of the following conditions (the
date on which such conditions are satisfied or waived, the “Effective Date”):

 

(a)                                 Prior to or substantially simultaneously
with the Effective Date, the acquisition of the Water Business shall have been
consummated in accordance with applicable law and the Administrative Agent shall
have received from the Borrower, a certificate, dated as of the Effective Date,
certifying that such acquisition was consummated in accordance with
Section 7.03(g)(vi) of the Credit Agreement (as amended hereby) together with
such additional evidence of compliance as shall be reasonably requested by the
Administrative Agent  (including delivery of duly executed payoff letters and
UCC-3 termination statements, if applicable).

 

(b)                                 To the extent the acquisition of the Water
Business is structured as an acquisition of the assets associated with the Water
Business, the applicable Loan Party shall, substantially simultaneously with the
consummation of the acquisition of the Water Business, (i) deliver an updated
Perfection Certificate to the Administrative Agent and the Lenders, in substance
reasonably satisfactory to the Administrative Agent, (ii) execute and deliver
any and all instruments and documents necessary to grant Liens in such assets to
the Administrative Agent for the benefit of the Secured Parties to the extent
necessary to satisfy the Mortgage Requirement and take such other actions as the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect, protect and preserve such Liens required under the Credit Agreement,
and (iii) deliver to the Administrative Agent Real Property title reports,
engineering and environmental assessment reports and opinions of counsel to the
Loan Parties, each in scope, form and substance reasonably satisfactory to
Administrative Agent.

 

(c)                                  To the extent the acquisition of the Water
Business is structured as an acquisition of equity, (i) the Borrower shall
deliver an updated Perfection Certificate to the Administrative Agent and the
Lenders, in substance reasonably satisfactory to the Administrative Agent,
(ii) the Administrative Agent shall have received, with respect to each such
acquired Subsidiary, each of the deliverables described in Section 4(l) below,
(iii) the Borrower shall take such actions, or cause the applicable Loan Party
to take such actions as may be necessary to ensure a valid first priority
perfected Lien over 100% of the Equity Interests of each such acquired
Subsidiary (unless such Equity Interests are Excluded Assets) held by the
Borrower or the applicable Loan Party, (iv) each such acquired Subsidiary shall
duly execute and deliver to the Administrative Agent a Joinder Agreement and
other Collateral Documents, as reasonably specified by and in form and substance
reasonably satisfactory to the Administrative Agent guaranteeing the Borrower’s
obligations under the Loan Documents and securing payment of all the Obligations
of such Subsidiary under the Loan Documents, (v) each such acquired Subsidiary
shall execute and deliver any and all instruments and documents necessary to
grant Liens in any Real Property assets to the Administrative Agent for the
benefit of the Secured Parties to the extent necessary to satisfy the Mortgage
Requirement and take such other actions as the Administrative Agent may
reasonably deem necessary or desirable in order to perfect, protect and preserve
such Liens required under the Credit Agreement, (vi) each such acquired
Subsidiary shall deliver to the Administrative Agent Real Property title
reports, engineering and environmental assessment reports and opinions of
counsel to the Loan Parties, each in scope, form and substance reasonably
satisfactory to Administrative Agent, (vii) the Borrower shall deliver to the
Administrative Agent a signed copy of a favorable opinion of counsel for the
Loan Parties acceptable to the Administrative Agent relating to such Joinder
Agreement and Collateral Documents as the Administrative Agent may reasonably
request and (viii) each such acquired Subsidiary shall deliver evidence that all
insurance required to be maintained by it pursuant to the Loan Documents has
been obtained and is in effect, together with the certificates of insurance,
naming the Administrative Agent, on behalf of the Lenders, as an additional
insured or lender’s loss payee, as the

 

--------------------------------------------------------------------------------


 

case may be, under all insurance policies maintained with respect to the assets
and properties of such acquired Subsidiary that constitute Collateral.

 

(d)                                 The Administrative Agent shall have received
(i) a counterpart of this Agreement, executed and delivered by the Borrower, the
Required Lenders and each Incremental Lender party hereto and (ii) a
reaffirmation agreement in form and substance satisfactory to the Administrative
Agent, executed and delivered by each of the Loan Parties with respect to its
obligations and the Liens granted by it under the Collateral Documents.

 

(e)                                  The Administrative Agent shall have
received, on behalf of itself, the Lenders and each L/C Issuer on the Effective
Date, the favorable written opinion of Vinson & Elkins LLP, counsel to the Loan
Parties, in form and substance satisfactory to the Administrative Agent, dated
as of the Effective Date.

 

(f)                                   The Administrative Agent shall have
received a certificate, executed on behalf of the Borrower by a Responsible
Officer of the Borrower, which certificate shall certify as to the Solvency of
the Borrower and its Subsidiaries, on a consolidated basis, after giving effect
to the incurrence of the Incremental Revolving Facility Commitments.

 

(g)                                  The Administrative Agent shall have
received from the Borrower, a certificate, dated as of the Effective Date,
fulfilling the requirements of Section 2.13(e) of the Credit Agreement, with
appropriate insertions and attachments.

 

(h)                                 All fees, including for the avoidance of
doubt any upfront fees payable for the account of the Lenders, due and payable
under each of (i) the Commitment Letter, dated as of July 3, 2015, by and
between the Borrower and Wells Fargo Securities, LLC and (ii) the Fee Letter,
dated as of July 3, 2015, by and between the Borrower and Wells Fargo
Securities, LLC shall have been paid.

 

(i)                                     The Borrower shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Effective Date.

 

(j)                                    The Administrative Agent shall have
received, at least five (5) Business Days prior to the Effective Date, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA Patriot Act.

 

(k)                                 The Administrative Agent shall have received
and reviewed lien searches reasonably requested by the Administrative Agent.

 

(l)                                     The Administrative Agent shall have
received with respect to the Borrower and each other Loan Party (i) certificates
of good standing as of a recent date issued by the appropriate Governmental
Authority of the state or jurisdiction of its incorporation or organization,
where applicable; (ii) a certificate of the Secretary or Assistant Secretary of
each Loan Party dated the Effective Date and certifying (A) that there have been
no changes to the Organization Documents of such Loan Party from those most
recently delivered to the Administrative Agent in connection with the Credit
Agreement and that such documents remain in full force and effect, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or other governing body of such Loan Party (and, if
applicable, any parent company of such Loan Party) authorizing the execution,
delivery and performance of this Agreement and any related Loan Documents and
the borrowings hereunder and thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and

 

--------------------------------------------------------------------------------


 

(C) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.

 

(m)                             The Administrative Agent shall have received
flood certification(s) from a firm reasonably acceptable to the Administrative
Agent covering any buildings (defined as structures with two or more rigid
outside walls and a fully secured roof that is affixed to a permanent site)
constituting Collateral showing whether or not such buildings are located in a
special flood hazard area subject by federal regulation to mandatory flood
insurance requirements.

 

(n)                                 The Administrative Agent shall have
received, to the extent necessary in connection with the Incremental Revolving
Commitments, fully executed and notarized mortgage modifications, in proper form
for recording in all appropriate places in all applicable jurisdictions.

 

(o)                                 The Administrative Agent shall have received
evidence reasonably acceptable to the Administrative Agent of payment (or
arrangements reasonably satisfactory to the Administrative Agent for the
payment) of all title and lien searches and examination charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the mortgages and mortgage modifications to be delivered pursuant to clauses
(b), (c) and/or (n) above.

 

(p)                                 The Administrative Agent shall have received
a Note executed by the Borrower in favor of each Lender requesting a Note.

 

(q)                                 The Borrower shall have delivered all
notices required by and in compliance with Section 2.13 of the Credit Agreement.

 

Notwithstanding the foregoing or anything else herein to the contrary, in the
event the conditions set forth in this Section 4 are not satisfied (or waived in
accordance with the Credit Agreement) on or prior to December 31, 2015, then
this Agreement shall be automatically rescinded and of no further force and
effect.

 

SECTION 5.                            Representations and Warranties of the
Borrower.  The Borrower hereby represents and warrants, as of the Effective
Date, as follows:

 

(a)                                 Each of the representations and warranties
contained in Article V of the Credit Agreement and in each of the other Loan
Documents is true and correct in all material respects (except with respect to
representations and warranties which are expressly qualified by materiality,
which shall be true and correct in all respects) on and as of the Effective Date
as if made on and as of such date except to the extent that such representations
and warranties expressly specifically refer to an earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date).

 

(b)                                 No Default or Event of Default exists, both
before and after giving effect to the incurrence of the Incremental Revolving
Facility Commitments.

 

SECTION 6.                            Effects on Loan Documents.

 

(a)                                 Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed.

 

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents.

 

(c)                                  The Borrower and the other parties hereto
acknowledge and agree that this Agreement shall constitute a Loan Document.

 

SECTION 7.                            Amendments; Execution in Counterparts.

 

(a)                                 This Agreement shall not constitute an
amendment of any other provision of the Credit Agreement not referred to herein
and shall not be construed as a waiver or consent to any further or future
action on the part of the Borrower that would require a waiver or consent of the
Lenders or the Administrative Agent.  Except as expressly amended hereby, the
provisions of the Credit Agreement are and shall remain in full force and
effect.

 

(b)                                 This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent, the Incremental Lenders and the other
Lenders party hereto.  This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic submission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 8.                            GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION 10.14 OF
THE CREDIT AGREEMENT.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of September 23, 2015.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent, Swingline Lender

 

and L/C Issuer

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

BARCLAYS BANK PLC

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa Kutbatskiy

 

Name:

Vanessa Kutbatskiy

 

Title:

Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ Victor Ponce de León

 

Name:

Victor Ponce de León

 

Title:

Senior Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Phil Ballard

 

Name:

Phil Ballard

 

Title:

Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

as a Lender

 

 

 

 

 

 

By:

/s/ David Gurghigian

 

Name:

David Gurghigian

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

ABN AMRO CAPITAL USA LLC

 

as a Lender

 

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

MUFG UNION BANK, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Lara Francis

 

Name:

Lara Francis

 

Title:

Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

BMO HARRIS BANK N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Melissa Guzmann

 

Name:

Melissa Guzmann

 

Title:

Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

By:

/s/ Todd S. Anderson

 

Name:

Todd S. Anderson

 

Title:

Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

as a Lender

 

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name:

Daria Mahoney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ William Reid

 

Name:

William Reid

 

Title:

Authorized Signatory

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jonathan Luchansky

 

Name:

Jonathan Luchansky

 

Title:

Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Lender

 

 

 

 

 

 

By:

/s/ James Giordano

 

Name:

James Giordano

 

Title:

Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

BNP PARIBAS

 

as an Incremental Lender

 

 

 

 

 

 

By:

/s/ Ann Rhoads

 

Name:

Ann Rhoads

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Sriram Chandrasekaran

 

Name:

Sriram Chandrasekaran

 

Title:

Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

DNB CAPITAL LLC

 

as a Lender

 

 

 

 

 

 

By:

/s/ James Grubb

 

Name:

James Grubb

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Asulv Tveit

 

Name:

Asulv Tveit

 

Title:

First Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Adant H. Fey

 

Name:

Adant H. Fey

 

Title:

Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO FIRST AMENDMENT AND
JOINDER AGREEMENT

 

INCREMENTAL REVOLVING FACILITY COMMITMENTS

 

Name of Incremental Lender

 

Incremental Revolving Facility
Commitments

 

Wells Fargo Bank, National Association

 

$

10,000,000.00

 

JP Morgan Chase & Co.

 

$

10,000,000.00

 

Barclays Bank PLC

 

$

10,000,000.00

 

Capital One Bank

 

$

10,000,000.00

 

Citibank, NA

 

$

10,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

$

10,000,000.00

 

The Bank of Nova Scotia

 

$

45,000,000.00

 

ABN AMRO Capital USA LLC

 

$

45,000,000.00

 

MUFG Union Bank, N.A.

 

$

59,000,000.00

 

BMO Harris Bank N.A.

 

$

12,200,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

12,200,000.00

 

U.S. Bank National Association

 

$

12,200,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

12,200,000.00

 

Toronto Dominion (New York) LLC

 

$

26,200,000.00

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

18,000,000.00

 

PNC Bank, National Association

 

$

18,000,000.00

 

Branch Banking and Trust Company

 

$

18,000,000.00

 

BNP Paribas

 

$

54,000,000.00

 

DNB Capital LLC

 

$

54,000,000.00

 

Bank of America, N.A.

 

$

54,000,000.00

 

Total:

 

$

500,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

TO FIRST AMENDMENT AND
JOINDER AGREEMENT

 

Name of Lender

 

Revolving Facility
Commitments

 

Wells Fargo Bank, National Association

 

$

100,000,000.00

 

JP Morgan Chase & Co.

 

$

100,000,000.00

 

Barclays Bank PLC

 

$

95,000,000.00

 

Capital One Bank

 

$

95,000,000.00

 

Citibank, NA

 

$

95,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

$

95,000,000.00

 

The Bank of Nova Scotia

 

$

95,000,000.00

 

ABN AMRO Capital USA LLC

 

$

95,000,000.00

 

MUFG Union Bank, N.A.

 

$

95,000,000.00

 

BMO Harris Bank N.A.

 

$

62,200,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

62,200,000.00

 

U.S. Bank National Association

 

$

62,200,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

62,200,000.00

 

Toronto Dominion (New York) LLC

 

$

62,200,000.00

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

54,000,000.00

 

PNC Bank, National Association

 

$

54,000,000.00

 

Branch Banking and Trust Company

 

$

54,000,000.00

 

BNP Paribas

 

$

54,000,000.00

 

DNB Capital LLC

 

$

54,000,000.00

 

Bank of America, N.A.

 

$

54,000,000.00

 

Total:

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

 

Financial Statement Date:

 

 

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent under the Agreement defined below

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 10,
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Antero Midstream Partners
LP (the “Borrower”), the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                           of the Borrower, that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:

 

[Use following for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the fiscal year-end audited
financial statements required by Section 6.01(a) of the Agreement (or in lieu of
such audited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such financial statements) for the fiscal year of the Borrower and its
Subsidiaries and, if different, the Borrower and its Restricted Subsidiaries, in
each case, ended as of the date set forth above as the Financial Statement Date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement (or in lieu of such
unaudited financial statements of the Borrower and the Restricted Subsidiaries,
a detailed reconciliation, reflecting such financial information for the
Borrower and the Restricted Subsidiaries, on the one hand, and the Borrower and
the Subsidiaries, on the other hand, reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements) for the fiscal quarter of the Borrower and
its Subsidiaries and, if different, the Borrower and its Restricted
Subsidiaries, in each case, ended as of the date set forth above as the
Financial Statement Date.  Such financial statements fairly present the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Restricted Subsidiaries or

 

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries, as applicable, in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

3.             A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
its Subsidiaries performed and observed all their Obligations under the Loan
Documents [add, if applicable: except as hereinafter listed], and to the best
knowledge of the undersigned as of the date hereof no Default or Event of
Default under the Agreement has occurred and is continuing as of the date hereof
[add, if applicable: except the following list of each Default or Event of
Default under the Agreement, and its nature and status, that has occurred and is
continuing as of the date of this Certificate], and, as of the date hereof, the
Mortgage Requirement has been satisfied.

 

4.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date set forth
above as the Financial Statement Date.

 

5.             Attached hereto as Schedule 3 is a discussion of budgeted versus
actual results with respect to the financial statements for the fiscal
[year-end][quarter] of the Borrower ended as of the date set forth as the
Financial Statement Date.

 

6.             Attached hereto as Schedule 4 are reports of the throughput with
respect to each of the Pipeline Systems as of the date of this Certificate.

 

7.             Attached hereto as Schedule 5 is an updated Perfection
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
          , 20  .

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to the Compliance Certificate

in accordance with the Agreement

 

(See attached)

 

--------------------------------------------------------------------------------


 

For the Fiscal Quarter/Year ended           , 20   (“Financial Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

in accordance with the Agreement

($ in 000’s)

 

I.

Section 7.11(a) — Consolidated Interest Coverage Ratio. [Complete for
Measurement Periods ending prior to the occurrence of an Investment Grade Rating
Event.]

 

 

 

A.

Consolidated EBITDA for the Measurement Period:

 

 

 

 

 

1.

Consolidated Net Income for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for the Measurement Period

 

$

 

 

 

 

 

 

 

 

3.

Income tax expense (including any franchise taxes to the extent based upon net
income) for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

4.

Depreciation and amortization expense for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

5.

Other non-cash items reducing Consolidated Net Income for the Measurement
Period:

 

$

 

 

 

 

 

 

 

 

6.

Material Project Consolidated EBITDA Adjustments for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

7.

Income tax credits (including with respect to franchise taxes to the extent
based upon net income) for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

8.

Non-cash items increasing Consolidated Net Income for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

9.

Consolidated EBITDA (Lines I.A.1 + I.A.2 +I.A.3 + I.A.4 + I.A.5 + I.A.6 - I.A.7
- I.A.8):

 

$

 

 

 

 

 

 

 

B.

Consolidated Interest Charges (Line I.A.2):

 

$

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.9 ÷ Line I.B)

 

         to 1.00

2.50 to 1.00

 

Minimum Required:

 

 

 

 

 

 

II.

Section 7.11(b) — Consolidated Total Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness as of the Financial Statement Date:

 

$

 

 

 

 

 

 

B.

Consolidated EBITDA for the Measurement Period (Line I.A.9):

 

$

 

 

 

 

 

 

C.

Consolidated Total Leverage Ratio (Line II.A ÷ Line II.B):

 

        to 1.00

 

--------------------------------------------------------------------------------


 

 

Maximum Permitted under Section 7.11(b):

 

[      ] to 1.00(1)

 

 

 

 

 

 

III.

Section 7.11(c) — Consolidated Senior Secured Leverage Ratio. [Complete for
Measurement Periods in which a Notes Offering Election is made.]

 

 

 

 

 

 

 

 

 

A.

Consolidated Senior Secured Indebtedness:

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Funded Indebtedness as of the Financial Statement Date (Line
II.A.3):

 

$

 

 

 

 

 

 

 

 

2.

Consolidated Funded Indebtedness that is not secured by a Lien for the
Measurement Period:

 

$

 

 

 

 

 

 

 

 

3.

Consolidated Senior Secured Indebtedness (Line III.A.1 — Line III.A.2):

 

$

 

 

 

 

 

 

 

B.

Consolidated EBITDA (Line I.A.9):

 

$

 

 

 

 

 

 

C.

Consolidated Senior Secured Leverage Ratio (Line III.A.3 ÷ Line III.B.):

 

           to 1.00

 

 

 

 

 

 

 

Maximum Permitted under Section 7.11(c):

 

3.75 to 1.00

 

--------------------------------------------------------------------------------

(1)         At any time prior to the Notes Offering Election, (i) 5.75 to 1.00
for the fiscal quarter in which the First Amendment Effective Date occurs,
(ii) 5.50 to 1.00 for the first full fiscal quarter ending after the First
Amendment Effective Date, (iii) 5.25 to 1.00 for second full fiscal quarter
ending after the First Amendment Effective Date, and (iv) 5.00 to 1.00 for the
third full fiscal quarter ending after the First Amendment Effective Date and
each fiscal quarter thereafter. At any time after the Notes Offering Election,
5.25 to 1.00 for each Measurement Period.  On any date of determination during
an Acquisition Period, to the extent the otherwise applicable level would be
5.25 to 1.00 or less, 5.50 to 1.00.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

to the Compliance Certificate

in accordance with the Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

to the Compliance Certificate

in accordance with the Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

to the Compliance Certificate

in accordance with the Agreement

 

(See attached)

 

--------------------------------------------------------------------------------